Citation Nr: 0611346	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-14 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that through a letter mailed in September 
2002 before the RO's initial adjudication of the claim, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence or information.  The Board acknowledges that the 
veteran has not been afforded a VA examination in response to 
his claim, but has determined that VA is not obligated to 
provide such an examination in this case because the evidence 
currently of record is sufficient to decide the claim and 
there is no reasonable possibility that such an examination 
would result in evidence to substantiate the claim.  
Accordingly, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
implementing regulation.  


Analysis

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  For the purpose of 
determining whether a claimant has a single disability rated 
as 60 percent disabling, disabilities of common etiology will 
be considered one disability.  38 C.F.R. § 4.16(a).  The 
central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran is service connected for shrapnel wound of the 
left shoulder, evaluated as 20 percent disabling, shrapnel 
wound of the right calf with scars, evaluated as 20 percent 
disabling, shrapnel wound of the left elbow, evaluated as 10 
percent disabling, shrapnel wound of the right upper arm, 
evaluated as 10 percent disabling, and bilateral hearing loss 
disability, evaluated as 10 percent disabling.  The combined 
rating for the five disabilities is 60 percent.  These 
disabilities are of common etiology so the veteran meets the 
minimum schedular criteria for a TDIU.

With respect to whether the veteran is unemployable due to 
the service-connected disabilities, the Board notes that the 
veteran has stated that he has an 8th grade education and has 
not been employed full time since 1983, when he was employed 
as a laborer loading milk trucks at a dairy.  Thus, it is 
clear that the residuals of the shell fragment wounds did not 
preclude that veteran from performing manual labor as late as 
almost 40 years following his discharge from service.  The 
record also reflects that the shell fragment wound residuals 
have been static in nature for many years.  There is no 
indication in the medical evidence that the residuals 
increased in severity in 1983 or thereafter.  Moreover, a 
March 2004 note from the veteran's private physician, J. J. 
Jhaveri, M.D., states that the veteran is permitted to and is 
able to play golf, and VA treatment records state that the 
veteran is very active and plays golf daily.  Finally, 
although the veteran's hearing impairment could impact his 
ability to obtain and maintain some forms of substantially 
gainful employment, it is clear that this disability by 
itself or in combination with the other service-connected 
disabilities is not of such severity as to render the veteran 
unemployable.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


